DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 10/16/2021 has been entered. In the amendment, Applicant amended claims 7, 10 and 12. Currently claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitations 
“the touch wire, a first source-drain electrode of the second thin film transistor and a second source-drain electrode of the second thin film transistor are in a same layer” in claim 4, and 
“the touch wire, the first source-drain electrode of the second thin film transistor, and the second source-drain electrode of the second thin film transistor are simultaneously formed” in claim 16 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the first source-drain electrode of the second thin film transistor" and "the second source-drain electrode of the second thin film transistor" in ll. 4-5 from the bottom.  There are insufficient antecedent bases for the limitations in the claim.
Claim 8 is rejected because it depends on claim 7.
Claim 9 recites the limitations "the first source-drain electrode of the first thin film transistor" and "the second source-drain electrode of the first thin film transistor " in ll. 4-5 and "the first source-drain electrode of the second thin film transistor" and "the second source-drain electrode of the second thin film transistor " in ll. 6-7.  There are insufficient antecedent bases for the limitations in the claim.
Claim 10 recites the limitations "the first source-drain electrode of the second thin film transistor" and "the second source-drain electrode of the second thin film transistor" in ll. 4-5 from the bottom.  There are insufficient antecedent bases for the limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2015/0243724).
Regarding claim 1, Cho teaches an array substrate (Figs. 1, 13), comprising a display area (Fig. 13: display AA) and a peripheral area (Fig. 13: non-display area NA; [0033]-[0034]: “[T]he substrate may include a display area and a non-display area”, “the first area may be the non-display area, and the second area may be some portions or all portions of the display area”), 

the peripheral area comprises a second thin film transistor (Fig. 1: first thin film transistor T1), the second thin film transistor comprising a second active layer (Fig. 1: first semiconductor layer A1); and 
the first active layer comprises a material of oxide semiconductor ([0053]: “[F]or the case that the second thin film transistor T2 is applied for the display element, it is preferable that the second semiconductor layer A2 has characteristics proper to perform the switching element. For example, it is preferable that the second semiconductor layer A2 includes an oxide semiconductor material”), and the second active layer comprises a material of poly-silicon semiconductor ([0044]).

Regarding claim 2, Cho teaches the array substrate according to claim 1. Cho further teaches the array substrate according to claim 1, further comprising a base substrate (Figs. 1, 13: substrate SUB) and an interlayer insulating layer (Fig. 1: intermediate insulating layer ILD) on the base substrate, 
wherein a first gate electrode (Fig. 1: G2) of the first thin film transistor and the first active layer (Fig. 1: A2) of the first thin film transistor are both on a side of the interlayer insulating layer away from the base substrate (Fig. 1: G2 and A2 on layer ILD), and a second gate electrode (Fig. 1: G1) of the second thin film transistor and the second active layer (Fig. 1: 

Regarding claim 3, Cho teaches the array substrate according to claim 2. Cho further teaches the array substrate according to claim 2, further comprising a first passivation layer (Fig. 1: passivation layer PAS covering electrodes S2 and D2; Fig. 13: passivation layer PAS) on a side of the interlayer insulating layer away from the base substrate and a second passivation layer (Fig. 13: same second passivation layer PA2 as Fig. 9, although not labelled or planar layer PL inherently functioning as a passivation layer too) on a side of the first passivation layer away from the base substrate,
wherein the pixel region further comprises a first display electrode (Fig. 13: cathode electrode CAT) and a second display electrode (Fig. 13: anode electrode ANO), the first display electrode is on a side of the first passivation layer away from the base substrate (Fig. 13: cathode electrode CAT on passivation layer PAS covering electrodes S2 and D2), and the second passivation layer covers the first display electrode (Fig. 13: PL layer covers electrode CAT); and 
the second display electrode is electrically connected to a first source-drain electrode (Fig. 13: drain electrode SD of drive transistor ST) of the first thin film transistor through a first via hole (Fig. 13: via hole connecting drain electrode DD and anode electrode ANO) in the first passivation layer and the second passivation layer.

Regarding claim 12, Cho teaches a display panel (Abstract), comprising the array substrate according to claim 1.

Regarding claim 13, Cho teaches an electronic device (Abstract), comprising the display panel according to claim 12.

Claim 14 is rejected for substantially the same rationale as applied to claim 1.

Allowable Subject Matter
Claims 4 and 16, as well as their dependent claims would be allowable if the drawing objections associated with the claims were properly addressed, i.e., the claim limitations not shown are cancelled, and be rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 4: “the touch wire, the first source-drain electrode of the first thin film transistor and a second source-drain electrode of the first thin film transistor are in a same layer”;
Claim 7: “the second source-drain electrode of the second thin film transistor being electrically connected to the first gate electrode of the first thin film transistor through a gate line”;
Claim 9: “the second connection electrode allows the first electrode and the second electrode to be electrically connected through a fourth via hole in the first passivation layer and the second passivation layer and a fifth via hole in the first passivation layer and the second passivation layer”;
Claim 10: “the second display electrode are in a same layer, and the fourth electrode, the fifth electrode and the third connection electrode are electrically connected to each other”;
Claim 11: “the second display electrode is electrically connected to the first source-drain electrode of the first thin film transistor through the fourth connection electrode”;
Claim 15: “wherein the second source-drain electrode of the second thin film transistor is electrically connected to the first gate electrode of the first thin film transistor through the gate line”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0349559, made of record by Woo, discloses an in-cell touch sensitive display including touch wire 160 that is connected to common electrodes 150, which is related to the disclosed technique in the instant invention concerning using the common electrode for both display and touch sensing functionality.
US 2016/0247831, made of record by Makita et al., discloses in Fig. 3 non-display region including a driving circuit forming region 101 and display region 102, wherein the display region 101 includes oxide semiconductor TFTs and the driving circuit forming region 101 includes crystalline silicon TFTs, which is related to the instant invention in terms of incorporate different semiconductors as active regions for TFTs in a display region and a non-display region to optimize the performance required.
US Patent No. 11,107,429, made of record by Kikuchi et al., discloses in Fig. 2 non-display region FR including a first TFT 10 and display region DR including a second TFT 20, wherein the first TFT 10 has crystalline silicon layer 11 and the second TFT 20 has oxide semiconductor layer 21, which is related to the instant invention in terms of incorporating different semiconductors as active regions for TFTs in a display region and a non-display region to optimize the performance required.
US 2015/0364507, made of record by Won et al., discloses in Fig. 8 an in-cell touch sensitive display including touch wire 850b that is connected to a common electrode and a touch signal line that are subsequently formed, which is related to the disclosed technique in the instant invention concerning using the common electrode for both display and touch sensing functionality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693